Citation Nr: 0800744	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  95-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 40 
percent for lumbosacral strain.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to February 
1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Chicago, 
Illinois, and Manila, the Republic of the Philippines.  The 
veteran perfected a timely appeal of the RO's determinations 
to the Board.  


FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran currently has PTSD.

2.  The veteran's low back disability is not pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain, or 
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 

3.  The veteran fails to meet the percentage criteria for a 
TDIU due to service-connected disabilities; the medical 
evidence does not show that the veteran is unemployable 
solely by reason of his service-connected disabilities.

4.  The competent medical evidence does not support a 
conclusion that the veteran suffered additional disability to 
his mouth or teeth as a result of VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), and 4.125(a) 
(2007).

2.  The criteria for an initial disability rating in excess 
of 40 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5292, 5293 (2002), 
Diagnostic Code 5293 (2003), Diagnostic Codes 5237, 5243 
(2007). 

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.655, 4.15, 4.16, 
4.19 (2007).

4.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 as a result of VA dental treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2001, September and 
November 2003, , March 2004, February 2006, and April 2007, 
the veteran was furnished notice of the type of evidence 
needed in order to substantiate his claims, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions.  While the notice provided was 
not given prior to the first RO adjudication of the claims, 
the notice was provided by the RO well prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
voluminous post-service treatment records and reports, VA 
examinations, the veteran's testimony before the RO, and 
multiple statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that the veteran's back claim was remanded for 
additional development and that the veteran was scheduled on 
numerous occasions over the years for VA examinations.  The 
veteran failed to report for the majority of these 
examinations after proper notification by the RO.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.


II.  Entitlement to service connection for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

Here, the veteran's claims file indicates that the veteran 
has been examined on several occasions for psychiatric 
disabilities.  These include examinations dated in September 
1995, November 1996, and March 2001.  In none of these 
examinations, nor in any of the veteran's treatment records, 
is the veteran diagnosed as having PTSD. And without a 
current diagnosis, a claim for entitlement to service 
connection cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In so finding, the Board does not question the sincerity of 
the veteran's belief that he has PTSD due to his service. The 
Board notes, however, that as a lay person, the veteran is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).   On these facts, service 
connection for PTSD must be denied

III.  Increased evaluation for lumbosacral strain.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Here, the veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5295.  
Prior to analyzing, the veteran's back claim, the Board will 
quickly outline the relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 maximum percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
maximum 60 percent evaluation is warranted where the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence in this case related to the veteran's 
back consists of post-service treatment records and VA 
examinations dated in October 1998, March 2001, and December 
2003.  

The October 1998 examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination. 
The veteran was noted to have low back pain and that he could 
not endure prolonged standing and sitting.  He indicated that 
he had a hard time rising from bed during flare-ups.  The 
examiner noted that the veteran wore a back brace.  Range of 
motion testing revealed forward flexion of 0-50 degrees, and 
extension, lateral flexion (left and right), and rotation 
(left and right) of 0 to 20 degrees each.  The examiner 
indicated that the veteran experienced pain for 50 to 90 
degrees bending.  Spasm of the back muscle was noted, but no 
neurological deficits were indicated.  The veteran was 
diagnosed with back strain.  

The veteran was again examined in March 2001.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  The veteran was again noted 
to have low back pain.  He was also noted to have flare-ups 
four to five times per month. The veteran reported difficulty 
rising up form bed during flare-ups and indicated that he 
could not do anything if he had pain in his back.  Range of 
motion testing revealed forward flexion of 0-70 degrees, 
extension and lateral flexion (left and right) of 0 to 25 
degrees, and rotation (left and right) of 0 to 30 degrees 
each.  During flare-up range of motion was indicated to be 
forward flexion of 0-50 degrees, and extension, lateral 
flexion (left and right), and rotation (left and right) of 0 
to 20 degrees each.  Spasm of the back muscle was noted.  The 
veteran was diagnosed with lumbosacral strain, degenerative 
disc disease, and minimal sacroiliac arthritis.

Finally, the veteran was afforded an additional VA 
examination in December 2003.  The examiner indicated that 
the veteran's claims file had been reviewed in connection 
with the examination.  The veteran reported sharp pain over 
the midback right and left flanks extending to right and left 
paralumbars for the last several years.  The veteran reported 
that this had worsened in intensity.  This was indicated to 
be relieved by medication and rest.  The veteran also 
reported severe incapacitating episodes approximately three 
times per week for 5-10 minutes.  The veteran indicated that 
he was unable to move during flare-up attacks.  Otherwise, 
the veteran reported that he was able to walk unaided and did 
not use a brace.  He could walk 20-30 minutes, was not 
unsteady, and had no history of falls.  Range of motion 
testing revealed forward flexion of 0-88 degrees, extension 
of 0 to 30 degrees, lateral flexion (left and right) of 0 to 
30 degrees, and rotation (left and right) of 0 to 45 degrees 
each.  No pain was elicited upon range of motion testing.  In 
an addendum, the examiner stated that pain could 
significantly limit the functional ability of the lower back 
during flare-ups and when the lower back is used repeatedly 
over a period of time.  The examiner also found that the 
lower back exhibits weakened movement and excess fatigability 
only.  During flare-up range of motion was indicated to be 
forward flexion of 0-65 degrees, and extension, lateral 
flexion (left and right), of 0 to 20 degrees, and rotation 
(left and right) of 0 to 30 degrees each.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's back 
disability is not warranted.  In order to warrant an 
evaluation in excess of 40 percent, the veteran's condition 
must be considered pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain, or productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or productive of 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  In this case, the 
medical evidence does not support a finding of pronounced 
disability with symptoms compatible with sciatic neuropathy.  
Indeed, the Board notes that the RO recently denied service 
connection for sciatic nerve damage.  Nor does the evidence 
show that the veteran had incapacitating episodes of at least 
six seeks during the past year, or unfavorable ankylosis of 
the thoracolumbar spine.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, as noted above, and while the record contains an 
indication that the veteran suffers from flare-ups, there is 
no evidence indicating a finding of additional functional 
loss beyond that which was objectively shown in the 
examinations due to pain, weakness, excess fatigability, or 
incoordination.  Therefore, the Board holds that additional 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Entitlement to a TDIU due to service-connected 
disabilities

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's service-connected disabilities consist of 
lumbosacral strain, evaluated as 40 percent disabling.  The 
veteran, therefore, has neither sufficient service-connected 
disabilities for a combined rating of 70 percent, nor a 
single disability rated as 60 percent.  The criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
therefore not met in this case.

The Board notes, however, that it is VA's policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connection disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as is this case 
here, an extra-schedular rating is for consideration where 
the veteran is unemployable due to the service-connected 
disability.  38 C.F.R. § 4.16(b), see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  

For a veteran to prevail on a claim base on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. § 4.1, 4.15 (2006).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.   In a recent 
decision, the Court held that where there is plausible 
evidence that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by the Director of Compensation and 
Pension.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Upon review of the evidence in this case, it is the Board's 
opinion that the veteran's claim should not be submitted to 
the Director of Compensation and Pension for a determination 
of whether an extra-schedular rating is warranted.  In this 
regard, the Board notes that a previous submission to the 
Director of Compensation and Pension was returned in January 
2001 for insufficient information to determine the claim.  
Upon further review of the medical evidence in the veteran's 
claims file, the Board finds that submission of the veteran's 
claim for consideration on an extra-schedular basis is not in 
order.

Here, the Board notes that the October 1998 VA examination 
noted that the veteran had limitations on bending, lifting 
heavy objects from the floor, walking, standing, and sitting 
for long periods of time.  The examiner stated that the 
veteran had difficulty being employed on jobs requiring the 
above activities.  The examiner did not find that the veteran 
was generally unemployable due to his service-connected back 
disability.  No opinions regarding employability were 
included in the March 2001 or December 2003 VA examinations 
of the veteran's back.  In addition, the Board notes that the 
veteran has had two years of college, received vocational 
rehabilitation training from, March 1994 to May 1996, and 
resigned from his job at the Hines VA Medical Center in 
August 1997.  In addition, a disability application with the 
Social Security Administration was denied.   

Moreover, the Board notes that the veteran failed to report 
for several examinations scheduled 2005 and 2006 in 
conjunction with his claim for an increased rating for his 
service-connected back disability.  When a VA examination is 
scheduled in conjunction with a claim for an increase (to 
include a TDIU), the claim shall be denied.  38 C.F.R. 
§ 3.655 (2006). 

Based on the foregoing, it is the Board's determination that 
preponderance of the evidence does not show that the veteran 
is unable to secure and follow a substantially gainful 
occupation due to his service-connected disabilities, and as 
such the veteran's case is not eligible for consideration 
under 38 C.F.R. § 4.16(b).  Therefore, submission of the 
veteran's claim for consideration on an extra-schedular basis 
is not in order.  

V.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 as a result of VA dental 
treatment.

Finally, the veteran also contends that he has a dental 
disability due to VA treatment.  

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2006).  To establish causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

Here, the veteran submitted evidence showing that that the 
veteran went for dental treatment at the Hines VA Medical 
Center.  Medical records from the Lakeside VA Medical Center 
were not available at the time, so the veteran's dentist 
declined treatment at that time.  The veteran indicated that 
he would go for private treatment for a tooth extraction.  
The veteran also submitted a statement indicating that he was 
given a prosthetic device while enrolled in vocational 
rehabilitation that caused more tooth removal because it 
interfered with his ability to chew.  Finally, dental records 
from the Hines VA Medical Center dated from December 1996 to 
January 1998 show partial denture to replace teeth numbers 24 
and 25, tender tooth number 2, and upper partial adjustment 
and oral surgery removing tooth number 19.  The veteran did 
not supply a medical opinion in support of his assertions or 
indicate how the submitted treatment records indicate 
additional disability or negligence on the part of VA.

In light of the foregoing, the Board must deny the veteran's 
claim.  There is no evidence in the record to suggest that 
the veteran suffered any additional disability as a result of 
any dental treatment provided to the veteran by VA.  Nor is 
there evidence that VA caused any of the veteran's tooth 
extractions or other dental conditions, that the veteran's 
conditions were due to an unforeseen event, or that VA was at 
fault or negligent in causing the conditions.  Finally, there 
is no evidence of negligence on the part of VA in the 
treatment of the veteran for his dental conditions.  

Here, the Board wishes to express that it does not question 
the sincerity of the veteran's convictions.  As a lay person, 
however, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this case, the medical evidence is against a showing that 
VA was careless, negligent, lacked proper skill, made errors 
in judgment, or engaged in similar instances of fault.  
Moreover, there is no indication that the veteran's claimed 
dental conditions were the result of an event not reasonably 
foreseeable.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 is denied.

Under the circumstances of this case, the Board finds that 
the claims on appeal must be denied.  In reaching this 
decision, the Board also has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, 1 Vet. App. at 53-56.


ORDER

1.  Service connection for PTSD is denied.

2.  An initial evaluation in excess of 40 percent for 
lumbosacral strain is denied

3.  A total disability rating due to individual 
unemployability due to service-connected disabilities is 
denied.

4.  Compensation under 38 U.S.C.A. § 1151 as a result of a VA 
dental treatment is denied.




____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


